Case 18-09244-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 1 of 16
Case 18-09244-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 2 of 16
Case 18-09244-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 3 of 16
Case 18-09244-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 4 of 16
Case 18-09244-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 5 of 16
Case 18-09244-JJG-11        Doc 1    Filed 12/11/18     EOD 12/11/18 20:55:31        Pg 6 of 16



                          A POTS & PANS PRODUCTION, LLC
                             SCOTTY'S BREWHOUSE, LLC
                     SCOTTY'S BREWHOUSE BLOOMINGTON, LLC
                        SCOTTY'S BREWHOUSE BUTLER, LLC
                        SCOTTY'S BREWHOUSE CARMEL, LLC
                SCOTTY'S BREWHOUSE DOWNTOWN INDIANAPOLIS, LLC
                      SCOTTY'S BREWHOUSE FORT WAYNE, LLC
                      SCOTTY'S BREWHOUSE MISHAWAKA, LLC
                         SCOTTY'S BREWHOUSE WACO, LLC
                    SCOTTY'S BREWHOUSE WEST LAFAYETTE, LLC
                            SCOTTY'S INDIANAPOLIS, LLC
                 SCOTTY'S THR3E WISE MEN BREWING COMPANY, LLC


   ACTION BY WRITTEN CONSENT OF SOLE MANAGER OR SOLE EXECUTIVE
                   MANAGER AND OF SOLE MEMBER

        The undersigned Berekk A. Blackwell, as the sole Manager or sole Executive Manager
(in each such capacity, the "Sole Manager") of, and the undersigned Scotty's Holdings, LLC, an
Indiana limited liability company, as the sole Member ("Sole Member") of, each of the entities
referenced above (each a "Company" and, collectively, the "Companies"), in accordance with
and pursuant to each Company's operating agreement and (as to all of the Companies except
Scotty's Brewhouse Waco, LLC) Article 18 of Title 23 of the Indiana Code or (as to Scotty's
Brewhouse Waco, LLC) Chapter 101 of Title 3 of the Texas Statutes, do hereby consent to,
adopt, and approve the following resolutions for each Company, with the same force and effect
as if such resolutions were duly adopted by the affirmative vote of the Sole Member of each
Company taken at a special meeting duly called and held on the 11th day of December, 2018
("Effective Date"):

           WHEREAS, in the judgment of the Sole Manager and the Sole Member of
    the Company, based in part upon a review of the Company's assets and liabilities and
    in consultation with its advisors, it is desirable and in the best interests of the
    Company, its creditors, equity holders, and other interested parties that a voluntary
    bankruptcy petition (the "Petition") be filed by the Company under the provisions of
    chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the
    "Bankruptcy Code");

            NOW, THEREFORE, BE IT RESOLVED, that the Company shall be, and
    it hereby is, authorized, directed and empowered to file the Petition and to perform
    any and all such acts as are reasonable, advisable, expedient, convenient, proper or
    necessary to effect the foregoing;

            FURTHER RESOLVED, that the Sole Manager or any other manager or
    officer so designated by the Sole Manager, acting together or alone (each, a
    "Designated Officer"), is hereby authorized, directed and empowered, on behalf of
    and in the name of the Company, (i) to execute and verify the Petition as well as all
    other ancillary documents and other documents related to the bankruptcy case and to


QB\55195153.1
Case 18-09244-JJG-11          Doc 1    Filed 12/11/18      EOD 12/11/18 20:55:31          Pg 7 of 16



    cause the Petition to be filed with the United States Bankruptcy Court for the
    Southern District of Indiana and to make or cause to be made prior to execution
    thereof any modifications to the Petition or ancillary documents as a Designated
    Officer, in his discretion, deems necessary or desirable in order to carry out the intent
    and accomplish the purposes of these resolutions (approval of any of the above-
    described documents to be conclusively established by the execution thereof by a
    Designated Officer), (ii) to execute (a) a consent to the entry of an order for relief in
    an involuntarily-commenced chapter 11 or chapter 7 case, if any, or (b) a request for
    conversion of an involuntarily-commenced chapter 11 or chapter 7 case, if any, (iii)
    to execute, verify, and file or cause to be filed all petitions, schedules, lists, motions,
    applications and other papers or documents (including, without limitation,
    documents executed pursuant to which the Company shall receive or guarantee
    postpetition funding) necessary or desirable in connection with the foregoing, and
    (iv) to execute and verify any and all other documents necessary or appropriate in
    connection therewith in such form as a Designated Officer may approve (such
    approval to be conclusively established by the execution thereof by a Designated
    Officer);

            FURTHER RESOLVED, that the law firm of Quarles & Brady LLP and
    any local Indiana counsel or special counsel selected by a Designated Officer, if any,
    are authorized, empowered and directed to represent the Company, as debtor and/or
    debtor in possession, in connection with any case commenced by or against it under
    the Bankruptcy Code;

            FURTHER RESOLVED, that each Designated Officer is authorized,
    directed and empowered to retain on behalf of the Company such other attorneys,
    financial advisors, accountants, and other professionals as such Designated Officer
    shall deem appropriate in his judgment;

            FURTHER RESOLVED, that each Designated Officer is authorized,
    directed and empowered to enter into, in the name of and on behalf of the Company,
    as debtor and/or debtor in possession, any financial transactions as the Designated
    Officer so acting shall deem appropriate in his judgment, including, without
    limitation, debtor-in-possession financing with Sase Kosan KK and/or other entities,
    as borrower, co-borrower, guarantor, or in any other capacity as the Designated
    Officer shall deem appropriate in his judgment;

            FURTHER RESOLVED, that each and every manager and officer of the
    Company, be, and each of them, acting alone, is hereby authorized, directed and
    empowered from time to time in the name of and on behalf of the Company to take
    such actions and execute and deliver such certificates, instruments, notices and
    documents as may be required or as such officer may deem necessary, advisable or
    proper to carry out and perform the obligations of the Company (including, without
    limitation, documents executed pursuant to which the Company shall receive or
    guarantee postpetition funding); all such actions to be performed in such manner, and
    all such certificates, instruments, notices and documents to be executed and delivered
    in such form, as the officer performing or executing the same shall approve, the


QB\55195153.1
Case 18-09244-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 8 of 16
Case 18-09244-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 9 of 16
Case 18-09244-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 10 of 16
Case 18-09244-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 11 of 16
Case 18-09244-JJG-11         Doc 1     Filed 12/11/18      EOD 12/11/18 20:55:31         Pg 12 of 16



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In re:                                         )
                                               )
         SCOTTY’S HOLDINGS, LLC,               )       Case No. 18-_____-_____-11
                                               )       (Joint Administration Pending)
                                               )
                        Debtor(s).             )


                               LIST OF SECURED CREDITORS1

    Name of creditor and complete      Name, telephone number and              Amount of
    mailing address                    complete mailing address of             claim/collateral
                                       employee, agent, department of
                                       creditor familiar with claim who
                                       may be contacted
    The Huntington National Bank       C. Dunlap                               Approximately $1.1
    PO Box 182232, NC1W32              J. Burke                                MM; assets
    Columbus, OH 43218                 The Huntington National Bank            including cash
                                       PO Box 182232, NC1W32                   collateral
                                       Columbus, OH 43218

    Rewards Network Establishment      K. DeCicco                              Approximately
    Services, Inc.                     Rewards Network Establishment           $500,000; assets
    2 N. Riverside Plaza, Suite 200    Services, Inc.                          including cash
    Chicago, IL 60606                  2 N. Riverside Plaza, Suite 200         collateral
                                       Chicago, IL 60606




1
  Debtor files this list based only on preliminary information; this list is not an admission as to the
amount of any claim against the Debtor or an admission as to the perfection or priority of any
security interest. This list is not and shall not be deemed to create or perfect a security interest in
favor of any creditor set forth herein. Debtor reserves its rights to dispute any lien or security
interest claimed by any creditor listed herein, and any amounts any creditor listed herein may claim
to be owed by Debtor.


QB\55253234.1
Case 18-09244-JJG-11    Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 13 of 16



        RESPECTFULLY SUBMITTED this 11th day of December, 2018.

                                      QUARLES & BRADY LLP


                                  By: /s/ Lucy R. Dollens
                                      Lucy R. Dollens (Bar No. 23547-49)
                                      Christopher Combest (IL ARDC No. 06224701)
                                      Pro Hac Vice Admission Pending
                                      Isaac M. Gabriel (AZ Bar No. 021780)
                                      Pro Hac Vice Admission Pending
                                      135 N. Pennsylvania St., Suite 2400
                                      Indianapolis, Indiana 46204
                                      Telephone: (317) 957-5000
                                      Facsimile: (317) 957-5010
                                      lucy.dollens@quarles.com
                                      christopher.combest@quarles.com
                                      isaac.gabriel@quarles.com
                                      Proposed Attorneys for Debtors




                                         2
QB\55253234.1
       Case 18-09244-JJG-11                    Doc 1        Filed 12/11/18            EOD 12/11/18 20:55:31                     Pg 14 of 16
 
 
     Fill in this information to identify the case:
 
    Debtor name A Pots & Pans Production, LLC
    United States Bankruptcy Court for the: Southern            District of Indiana
                                                                          (State)

    Case number (If known):                                                                                                     Check if this is an
                                                                                                                                          amended filing

 
Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders                                                                                                                   12/15
 
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


    Name of creditor and complete         Name, telephone number, and Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip code   email address of creditor   (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                          contact                     debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                      professional          unliquidated,   total claim amount and deduction for value of
                                                                      services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                            Total claim, if   Deduction for         Unsecured
                                                                                                            partially         value of              claim
                                                                                                            secured           collateral or
                                                                                                                              setoff
1     Latham & Watkins LLP                (202) 637-2200               Professional                                                                 $155,505.33
      P.O. Box 7247-8181                                               Services
      Philadelphia, PA 19170


2     Indianapolis Colts Inc.                                          Trade Debt                                                                   $66,500.00
      7001 W. 56th Street
      Indianapolis, IN 46254


3     Katz, Sapper & Miller, LLP          (317) 580-2000               Professional                                                                 $62,629.97
      Dept. 225                                                        Services
      P.O. Box 7096
      Indianapolis, IN 46206

4     Right On Interactive LLC            Tom Long                     Trade Debt                                                                   $32,287.30
      6075 Lakeside Blvd.                 (317) 225-5868
      Suite 200                           accounting@rightonintera
      Indianapolis, IN 46204              ctive.com

5     Miles Printing Corporation          (317) 243-8571               Trade Debt                                                                   $23,633.77
      P.O. Box 6069, Dept. 98
      Indianapolis, IN 46206


6     Compeat, Inc.                       Paula Maggiore               Trade Debt                                                                   $22,809.00
      11500 Alterra Pkwy, Suite 130       (512) 256-8560
      Austin, TX 78758                    paula@compeat.com


7     TalentReef, Inc.                    (720) 240-9591               Services                                                                     $21,422.00
      Dept. CH 19769                      accounting@talentreef.com
      Palantine, IL 60055


8     Brink’s Inc.                                                     Trade Debt                                                                   $16,057.67
      7373 Solutions Center
      Chicago, IL 60677




Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
QB\55217996.1  
        Case 18-09244-JJG-11                       Doc 1      Filed 12/11/18              EOD 12/11/18 20:55:31                    Pg 15 of 16
 
 
Debtor                  A Pots & Pans Production, LLC                                           Case number (if known)                                            
                        Name 
 
     Name of creditor and complete          Name, telephone number, and Nature of the claim   Indicate if      Amount of unsecured claim
     mailing address, including zip code    email address of creditor   (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                            contact                     debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in
                                                                        professional          unliquidated,    total claim amount and deduction for value of
                                                                        services, and         or disputed      collateral or setoff to calculate unsecured claim.
                                                                        government
                                                                        contracts)
                                                                                                               Total claim, if   Deduction for         Unsecured
                                                                                                               partially         value of              claim
                                                                                                               secured           collateral or
                                                                                                                                 setoff
9      Home2 Suites by Hilton               (217) 355-6468               Trade Debt                                                                    $14,231.83
       2013 S. Neil Street
       Champaign, IL 61820


10     Pacers Basketball LLC                (317) 917-2841               Trade Debt                                                                    $14,144.46
       P.O. Box 713646                      mlowstetter@pacers.com
       Cincinnati, OH 45271


11     Baltz Enterprises LLC                                             Trade Debt                                                                    $12,465.00
       682 Shannon Court
       Noblesville, IN 46062


12     Retail Center at Precedent                                        Rent                                                                          $12,142.27
       Park, LP
       12220 N. Meridian St.
       Suite 155
       Carmel, IN 46032
13     Homewood Suites by Hilton            Kathy Tarver                 Trade Debt                                                                    $11,582.00
       2501 E. 86th Street                  (317) 253-1919
       Indianapolis, IN 46240


14     A Closer Look LLC                    (770) 446-0590               Trade Debt                                                                    $11,102.64
       P.O. Box 936612
       Atlanta, GA 31193


15     Virtusa Corporation                                               Utilities                                                                     $8,706.00
       25512 Network Place
       Chicago, IL 60673


16     NCR Corporation                      Corey Taylor                 Trade Debt                                                                    $7,930.23
       P.O. Box 198755                      (678) 808-5405
       Atlanta, GA 30384


17     Bridg, Inc.                          (323) 510-3860               Professional                                                                  $7,500.00
       11388 W. Olympic Blvd.               accounting@bridg.com         Services
       Los Angeles, CA 90064


18     Flaherty & O’Hara PC                                              Professional                                                                  $7,495.08
       610 Smithfield Street                                             Services
       Suite 300
       Pittsburgh, PA 15222

19     Share Our Strength – No Kid          (800) 222-1767               Trade Debt                                                                    $6,312.00
       Hungry
       P.O. Box 759242
       Baltimore, MD 21275

20     Dell Business Credit                 (877) 577-3355               Trade Debt                                                                    $5,609.02
       Payment Processing Center
       P.O. Box 5275
       Carol Stream, IL 60197




Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                       page 2
QB\55217996.1  
Case 18-09244-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 20:55:31   Pg 16 of 16
